SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2008 Management Discussion and Analysis of Financial Position and Operating Results We are a silver resource company that has assembled a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.We focused our activities on the exploration for, and acquisition of, silver dominant projects, at times when lower metal prices prevailed in order to position us to benefit from silver price increases.Our primary focus is to take advantage of the current environment of improved metal prices by moving our five principal projects towards commercial production.We may monetize our non-core assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the three months ended March 31, 2008 and 2007 is prepared as of May 14, 2008 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2007, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. PIRQUITAS CONSTRUCTION UPDATE During the quarter, approximately $1.8 million of exploration and $23.1 million of capital expenditures were incurred on the Pirquitas property in Argentina.At Pirquitas, the construction team is advancing on schedule, with site civil works and foundations nearly complete, equipment delivery on schedule and structural steel being erected.In addition, the operations team has completed the bulk earthworks, open pit ramps and pit/waste dump access and is currently focused on haul road construction. The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year. The Pirquitas property is located in the province of Jujuy in northwest Argentina and is expected to produce approximately 10.9 million ounces of silver, in excess of 2,500 tonnes of tin and 6,600 tonnes of zinc per year over a ten-year mine life.As of March 31, 2008, the Company had expended US$76 million in construction costs of the total estimated US$220 million. FIRST QUARTER FINANCIAL HIGHLIGHTS · We recorded net earnings for the period of $2.2 million or $0.03 per share.Significant items during the quarter include: o $23.5million gain on sale of silver bullion; offset by o $18.4 million write-down to reflect the reduction in the estimated fair value of our investments in asset-backed commercial paper; o Costs related to our convertible debt financing include commission, fees andinterest for the period totalling $4.3 million · We incurred $23.1 million for construction as well as $1.8 million for exploration at the Pirquitas project in Argentina and $7.9 million in exploration expenditures to advance other key properties during the quarter.Significant expenditures include $3.7 million for exploration at the Pitarrilla property in Mexico, $1.3 million for exploration at the San Luis property in Peru and $1.3 million for exploration at the Diablillos property in Argentina. 1 · We successfully completed a US$138 million convertible debt financing for net proceeds of $129.8million after fees and commissions. · We sold our silver bullion at an average price of US$20.30 per ounce for proceeds of US$39.6million. · We significantly increased our working capital from $117.3 million at end of 2007 to $244.1million at the end of the first quarter.Cash and cash equivalents increased from $80.6million to $229.1 million during the same period. FIRST QUARTER FINANCIAL REVIEW For the quarter ended March 31, 2008, the Company recorded net earnings of $2,156,000 or $0.03 per share compared to net loss of $1,565,000 or ($0.03) per share in the first quarter of 2007.A discussion on the various components of the expense and income items compared to the prior year follows: Three Months Ended March 31 2008 2007 Exploration and mineral property costs $(000) $(000) Property examination and exploration 49 27 Reclamation and accretion 55 67 104 94 We incurred $49,000 in property examination and exploration expenditures during the quarter compared to $27,000 in the same quarter of the prior year, reflecting increase in generative activity in Mexico. Reclamation and accretion expense was $55,000 during the quarter compared to $67,000 expended during the same quarter of the prior year.Of the expense to date, $40,000 (2007 - $54,000) relates to the accretion impact on the recorded asset retirement obligations and $15,000 (2007 - $13,000) relates to current cash reclamation costs. Three Months Ended March 31 2008 2007 $(000) $(000) Expenses Salaries and employee benefits 650 472 Depreciation 68 46 Professional fees 198 176 Financing fees 3,674 - General and administration 1,177 1,094 Stock-based compensation 2,434 2,212 Foreign exchange loss (gain) (2,837) 31 5,364 4,031 2 Salaries and employee benefits were $650,000 during the quarter compared to $472,000 in the same quarter of the prior year.The increase in salaries and benefits over the prior year was the result of additional senior staff as we continue our transition to a producing company and the impact of salary adjustments effective at the beginning of 2008. Depreciation expense was $68,000 during the quarter compared to $46,000 in the same quarter of the prior year.The increase is mainly due to the deprecation and amortization of equipment and leasehold improvements in our Vancouver corporate office. Professional fees were $198,000 during the quarter compared to $176,000 in the same quarter of the prior year.The increase in expenses over the prior year relates to higher accounting, tax and legal fees.These higher costs are expected to continue as we grow and advance our properties. Financing fees were $3,674,000 during the quarter compared to $nil in the same quarter of the prior year.During the first quarter of 2008, we successfully completed a US$138,000,000 convertible note financing.The convertible notes bears interest at a rate of 4.5% per year and may be redeemed by us on and after March 5, 2013.Financing fees incurred relates to one-time expenses related to the financing, which includes underwriters’ commissions, legal fees and auditors’ fees associated with the financing. General and administrative expenses during the quarter were $1,177,000 compared to $1,094,000 in the same quarter of the prior year.The increase in general and administrative expenses relates to higher travel costs and annual shareholder report expenses. Stock-based compensation expense was $2,434,000 during the quarter compared to $2,212,000 in the same quarter of the prior year.Of the current quarter’s expense, $2,114,000 related to employee salaries and benefits and $320,000 related to general and administration for directors and consultants.This compares with $1,702,000 related to employee salaries and benefits and $510,000 related to general and administration for directors and consultants in the same quarter of the prior year.We value stock options granted to employees, directors and consultants using the Black-Scholes pricing model.Stock-based compensation assigned to mineral properties during the quarter was a credit of $53,000 compared to $751,000 in the same quarter of the prior year.The decrease was related to stock-based compensation reversed as a result of unvested stock options forfeited during the quarter. Foreign exchange gain was $2,837,000 for the quarter compared to a loss of $31,000 in the same quarter of the prior year.During the first quarter of 2008, the strengthening of the US dollar versusCAD$ benefitted us as we now hold most of our cash in US$ funds resulting from the convertible debt financing and sale of silver bullion. Three Months Ended March 31 2008 2007 $(000) $(000) Other income (expenses) Investment income 820 2,381 Interest expense on convertible debt (626) - Gain on sale of silver bullion, net of tax 23,457 - Gain on sale of marketable securities 978 - Unrealized gain (loss) on financial instruments held-for-trading 1,397 (101) Write-down of other investments (18,402) - Gain on sale of mineral property - 280 7,624 2,560 3 Investment income during the quarter was $820,000 compared to $2,381,000 in the same quarter of the prior year.The decreased investment income was due to less funds available for investment in the first two months of the quarter and lower yields on investments.As a result of significant volatility in the credit market since the fourth quarter of 2007, we opted to mitigate credit risk by investing majority of our cash and cash equivalents in government treasury bills which had low yields. Interest and accretion expense on convertible debt were $577,000 and $429,000 respectively during the quarter.Interest expense during the quarter reflects accrued interest on “facevalue” of the debt at its coupon rate 4.5% per year.Of the $577,000 in interest expense, $359,000 was charged to net earnings and $218,000 was capitalized to construction in progress.Accretion expense is a non-cash interest to accrete the “book value” of convertible note at an effective interest rate of 11.85% for accounting purposes.Of the $429,000 in accretion expense, $267,000 was charged to net earnings and $162,000 was capitalized to construction in progress. Gain on sale of silver bullion, net of tax, was $23,457,000 in the first quarter of 2008.In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for cash proceeds of approximately $39,244,000.The silver bullion was recorded at a cost of $15,787,000, resulting in a gain of $23,457,000. Gain on sale of marketable securities was $978,000 during the quarter compared to $nil in the same quarter of the prior year.In light of higher share prices of our investments early in the first quarter, we sold some of our marketable securities during the period. The $1,397,000 unrealized gain on financial instruments held-for-trading recorded in the quarter was primarily related to mark-to-market adjustment of our foreign exchange options, which have fully expired at the end of the quarter. Write-down of other investments of $18,402,000 relates to the impairment in estimated fair value of our investment in Canadian asset-backed commercial paper, which is further discussed in “Other investments” in the Critical Accounting Estimates section below. Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ending (unaudited) Total Revenues $ Earnings (Loss) $(000) Earnings (Loss) Per Share $ March 31, 2008 nil 2,156 (1) 0.03 December 31, 2007 nil (14,689) (2) (0.23) September 30, 2007 nil (12,899) (3) (0.21) June 30, 2007 nil (4,972) (4) (0.08) March 31, 2007 nil (1,565) (0.03) December 31, 2006 nil (1,701) (5) (0.02) September 30, 2006 nil 2,695 (6) 0.04 June 30, 2006 nil 16,469 (7) 0.28 Explanatory notes: (1) Includes $23,457,000 gain on sale of silver bullion, $2,837,000 foreign exchange gain, $1,397,000 gain on financial instruments held-for-trading and $978,000 gain on sale of marketable securities net of $18,402,000 write-down in fair value of asset-backed commercial paper. (2) Includes $4,252,000 in non-cash expenses related to value assigned to stock options and a further $8,000,000 write-down in fair value of asset-backed commercial paper. (3) Includes $4,531,000 in non-cash expenses related to values assigned to stock options, $4,000,000 write-down in fair value of asset-backed commercial paper, $2,000,000 foreign exchange loss and a $1,929,000 loss on the fair value of foreign exchange contracts. (4) Includes $4,004,000 in non-cash expenses related to values assigned to stock options. (5) Includes $12,935,000 in non-cash expenses relating to values assigned to stock options and $9,722,000 in gains on sale and write-ups of marketable investments. (6) Includes a $3,090,000 write-up of investments and $2,138,000 of interest income. (7) Includes a $35,390,000 gain on sale of joint venture interest and a $15,860,000 write-down of investments. 4 Financial Position and Liquidity Liquidity and Capital Resources At March 31, 2008, we held $229,054,000 in cash and cash equivalents and $30,038,000 in marketable securities.During the quarter, we significantly increased our working capital from $117,268,000 to $244,131,000 after successful completion of a US$138,000,000 convertible debt financing and the sale of silver. With a working capital of $224,131,000 at March 31, 2008, we have sufficient funds to proceed with our construction of the Pirquitas mine as well as complete our planned exploration programs for the remainder of the year.The Pirquitas mine is currently on target for commissioning in the fourth quarter of 2008 with expected commercial production to commence in the first quarter of Operating Activities Cash flows generated by operations in the quarter were $2,684,000 compared to $2,508,000 in the same quarter of the prior year.Financing costs related to issuance of convertible note and lower investment income were offset by the timing of changes in non-cash working capital items. Financing Activities We raised net proceeds of $134,945,000 during the quarter compared to $3,899,000 in the same quarter of the prior year.The following table summarizes cash flows from financing activities: Three Months Ended March 31 2008 2007 $(000) $(000) Financing activities Proceeds from issuance of convertible notes 134,936 - Financing costs related to equity portion of convertible notes financing (1,440) - Shares issued for cash 1,449 3,899 134,945 3,899 During the first quarter, we sold $134,936,000 (US$138,000,000) in senior convertible notes.The unsecured notes bear interest rate at 4.5% per annum, payable semi-annually, and mature on March1, 2028.Please see note 7 of our interim financial statements. During the quarter, $1,449,000 was received from the exercise of stock options compared to $3,899,000 in the same quarter of the prior year. 5 Investing Activities Sale of Silver Bullion With the development of the Pirquitas mine, we are transitioning from an acquirer of silver projects and assets to a developer of silver projects and producer of silver. In prior years, we purchased approximately 1.95 million ounces of silver bullion for investment purposes at an average cost of US$5.85 per ounce.In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for proceeds of approximately $39,244,000 (US$39,648,000). Sale of Marketable Securities During the quarter, we sold a portion of our marketable securities for gross proceeds of $1,300,000, generating a net gain of $978,000. Mineral Properties Total expenditures incurred in mineral properties during the quarter were $9,655,000 compared to $7,800,000 in the comparable quarter of the prior year.A summary by mineral property follows: Three Months Ended March 31 2008 2007 $(000) $(000) Berenguela 24 43 Bowdens 69 77 Candelaria 67 70 Challacollo 176 98 Diablillos 1,276 159 Pirquitas 1,764 1,311 Pitarrilla 3,716 3,998 San Luis 1,332 1,719 Shafter 100 99 Snowfield 48 76 Veta Colorada 22 67 Other 183 83 Change in non-cash working capital 878 - 9,655 7,800 The above table reflects cash expenditures incurred by property.It does not include the value of shares issued for mineral properties and other non-cash charges. 6 Pirquitas A total of $24,933,000 was spent at the Pirquitas property in Argentina during the quarter, which includes $1,764,000 in exploration activities and $23,169,000 on mine construction and mining equipment. Construction is now in full swing at Pirquitas and progressing well and on schedule. Site civil works are well advanced, erecting of structural steel is in progress and the installation of the water pipeline is proceeding on schedule.Installation of the gas pipeline is complete with focus now on the valves and transfer station.Two of three power generators have passed their full load tests at the factory in Finland and will be shipped in May, while the third power generator is scheduled to undergo testing.The operations team are now concentrating on finalizing the haul road and pit and waste dump infrastructure.We are on target to commence commissioning in the fourth quarter of 2008 and shipping concentrate in the first quarter of Site preparation earthworks are 75% complete, the initial pre-cast concrete footings package is 100% complete, the primary crusher foundations are 100% complete, the process building foundations are 80% complete and the pre-fabricated steel structure for the process building is 70% complete. The operations team is now concentrating on finalizing the haul road and pit and waste dump infrastructure.
